Citation Nr: 0508720	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  94-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to June 10, 1999.

3.  Entitlement to an effective date earlier than January 30, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.

This matter originally came to the Board of Veterans Appeals 
(Board) from rating decisions of various Department of 
Veterans Affairs (VA) Regional Offices (RO's).  As set forth 
above, the veteran's claim is now in the jurisdiction of the 
RO in Portland, Oregon.  

In a February 1992 rating decision, the RO in Cheyenne, 
Wyoming, denied service connection for bilateral hearing 
loss.  The veteran appealed the RO's decision and in 
September 1994, he testified at a hearing in support of his 
appeal.  In October 1996, the Board remanded the matter for 
additional development of the evidence.  

Based on the receipt of additional evidence, including the 
veteran's testimony at another RO hearing in December 1997, 
in a January 1998 rating decision, the RO in Seattle, 
Washington, granted service connection for bilateral hearing 
loss and assigned an initial noncompensable rating, effective 
October 28, 1991.

The grant of service connection for bilateral hearing loss 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The veteran, however, thereafter perfected 
an appeal with the downstream element of the initial rating 
assigned for that disability.  

In a May 1998 rating decision, the RO in St. Paul, Minnesota, 
granted service connection for PTSD, and assigned an initial 
30 percent rating, effective January 30, 1997.  In addition, 
the RO denied service connection for residuals of a skull 
fracture.  The veteran appealed the effective date of the 
award of service connection for PTSD, as well as the denial 
of service connection for residuals of a skull fracture.  

In July 1999, the Board remanded the matter for due process 
considerations.  While the matter was in remand status, in a 
November 1999 rating decision, the RO in Seattle, Washington, 
assigned a 10 percent rating for bilateral hearing loss, 
effective June 10, 1999.

In an August 2000 decision, the Board denied service 
connection for residuals of a skull fracture, a rating in 
excess of 10 percent for bilateral hearing loss, a 
compensable rating for bilateral hearing loss prior to June 
10, 1999, and an effective date earlier than January 30, 
1997, for the award of service connection for PTSD.  

In November 2000, the veteran's attorney filed a motion for 
reconsideration of the Board's August 2000 decision.  In 
January 2001, the Vice Chairman of the Board denied the 
motion.  38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. 
§§ 20.1000, 20.1001 (2004).  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2003 order, the Court found that the veteran had formally 
abandoned his claim of entitlement to a rating in excess of 
10 percent for bilateral hearing loss.  The Court remanded 
the remaining issues to the Board for readjudication in light 
of enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In April 2004, the Board remanded the matter for due process 
considerations.  

As set forth in more detail below, another remand is required 
with respect to the issue of service connection for residuals 
of a skull fracture.  This matter is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his attorney if further action is 
required on their part.

It is noted that in February 2004, the veteran's attorney 
submitted written argument in support of the veteran's 
appeal.  Although the nature of his argument is difficult to 
discern, it appears that he believes that the veteran has 
filed a claim of service connection for a psychiatric 
disorder other than PTSD.  This matter is therefore referred 
to the RO for initial consideration.


FINDINGS OF FACT

1.  Prior to June 10, 1999, examinations for VA compensation 
purposes showed that the veteran had, at worst, Level III 
hearing in the right ear and Level II hearing in the left 
ear.

2.  The veteran's claim of entitlement to service connection 
for PTSD was received by VA on December 3, 1997.

3.  Service connection for PTSD was granted effective January 
30, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss prior to June 10, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999).  

2.  The criteria for an effective date earlier than January 
30, 1997, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the June 2004 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claims as evidenced by the October 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented by counsel and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  There is no indication of outstanding, relevant 
evidence, nor has the veteran or his attorney so contended.  
Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  Given the nature 
of the issues addressed in this decision, the Board finds 
that another VA medical examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Initial compensable evaluation for bilateral hearing loss 
prior to June 10, 1999

Factual background:  The veteran's service medical records 
show that at his January 1961 military separation medical 
examination, his hearing acuity was 15/15 on whispered voice 
testing.  No other pertinent abnormalities are noted in the 
service medical records.  

The veteran's service personnel records show that his 
military occupational specialty was rifleman.

In October 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss.  He claimed that he had been the 
victim of a "blanket party" in service in which he 
sustained a "severe blow" to his head and was rendered 
unconscious.  He attributed his current hearing loss to that 
claimed incident.  

In support of his claim, the veteran submitted an October 
1991 statement from an individual who had served in his 
platoon during recruit training.  The individual indicated 
that he "was made aware" that the veteran had been a victim 
of a "blanket party" in service and had sustained serious 
injuries, although no medical treatment was given.  

In a January 1997 letter, another individual who had served 
with the veteran indicated that he observed the veteran with 
"severe swelling, bruises, and black and blue marks around 
his head and face" which resulted from a "blanket party" 
he received between January and April 1958.  

Also submitted by the veteran were private audiometric test 
reports.  The date of one of the tests is obscured.  The 
report notes that testing revealed that the veteran had a 
moderate to severe sensorineural hearing loss in the left ear 
and a moderately severe sensorineural hearing loss in the 
right ear.

Other tests show that the veteran's hearing was tested in 
August 1973 and September 1974, apparently in connection with 
his employment at a shipyard.  
At the August 1973 test, the veteran's hearing acuity, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
75
70
LEFT
5
5
10
40
70

At the September 1974 test, the veteran's hearing acuity, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
80
75
LEFT
10
5
15
40
70

A February 1986 VA audiometric test shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
90
90
LEFT
10
10
15
55
75

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and of 96 percent in the 
left ear.

In a September 1992 statement, a private physician noted that 
he had evaluated the veteran that month for complaints of 
hearing difficulties.  Following the tests, he noted that the 
veteran had a moderate to severe high frequency sensorineural 
hearing loss and that it was slightly worse in the right ear 
than the left ear.  The physician indicated that the 
veteran's hearing loss could have been caused by a blow to 
the head, exposure to loud noises, or familial history.  

The veteran was afforded a VA audiometric examination in June 
1997.  The authorized audiological evaluation revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
85
90
LEFT
15
15
45
65
80

Average speech reception thresholds were 62 decibels on the 
right and 51 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 100 percent in each 
ear.  The examiner concluded that the veteran had a severe 
high frequency sensorineural hearing loss in both ears 
typically associated with noise exposure.  

In an August 1997 medical opinion, the Chief of a VA 
audiology and speech pathology clinic indicated that the 
veteran's hearing loss was sensorineural in nature, with no 
evidence of conductive loss which was associated with a head 
trauma.  He indicated that it was more likely than not that 
the veteran's hearing loss was due to noise exposure and not 
due to a claimed head injury.

Based on the evidence summarized above, in a January 1998 
rating decision, the RO granted service connection for 
bilateral hearing loss due to noise exposure, and assigned a 
noncompensable evaluation, effective in October 1991.  

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  In pertinent part, these 
records show that the veteran was seen for a hearing aid 
evaluation in April 1998, and an audiometric test at that 
time revealed that the hearing threshold levels in decibels 
in the right ear were 20, 60, 85 and 90, at 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 15, 45, 65 and 80.  It was concluded that there 
was a mild sloping to severe sensorineural hearing loss in 
the right ear and a moderate sloping to severe sensorineural 
hearing loss in the left ear.

The veteran was again afforded a VA audiometric examination 
in May 1998.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
70
90
90
90
LEFT
15
15
50
70
80

Average speech reception thresholds were 67 decibels on the 
right and 53 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 90 percent correct, 
bilaterally.  The diagnosis was that the veteran had a severe 
high frequency sensorineural hearing loss in both ears.

In a November 1999 rating decision, based on regulations that 
became effective June 10, 1999, the RO increased the rating 
for the veteran's bilateral hearing loss to 10 percent, 
effective June 10, 1999.

Subsequent clinical records show continued treatment for 
bilateral sensorineural hearing loss.  

Analysis:  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted above, effective June 10, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202-10 (May 
11, 1999).  Where, as here, the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002); see also VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).  Thus, the Board must apply the prior version 
of the rating criteria in considering the veteran's appeal.  

Under those criteria, evaluations of defective hearing range 
from noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted prior to June 10, 
1999.  

The veteran has undergone two VA audiometric examinations for 
compensation purposes which are most pertinent to this 
appeal.  The Board has duly considered the other evidence of 
record, but finds that the results of the VA compensation 
examinations are more probative as they were conducted in 
compliance with 38 C.F.R. § 4.85 (1999) which requires 
examinations using controlled speech discrimination tests 
together with the results of puretone audiometry tests.  

The results of the audiometric tests conducted by the VA in 
June 1997 fail to demonstrate that a compensable evaluation 
was warranted for the veteran's bilateral hearing loss prior 
to June 10, 1999.  Under the criteria set forth in the Rating 
Schedule, the test results disclosed that the veteran had 
Level I hearing in each ear.  These findings correspond to a 
noncompensable rating.

The veteran was again afforded audiometric testing by VA for 
compensation purposes in May 1998.  The results of these 
tests establish that the veteran had Level III hearing in the 
right ear, and Level II hearing in the left ear.  These 
findings correspond to a noncompensable rating.  Although the 
hearing in the veteran's right ear meets the criteria set 
forth in 38 C.F.R. § 4.86 (2004) with respect to exceptional 
patterns of hearing, as set forth above, such provision did 
not become effective until June 10, 1999, and application of 
such provision is therefore not warranted here.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in equipoise, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an initial compensable 
rating for bilateral hearing loss prior to June 10, 1999.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching this decision, the Board has considered the 
veteran's assertions regarding the severity of his hearing 
impairment.  The Board finds that his statements are of less 
probative value than the objective results shown during 
audiometric testing for VA compensation purposes.  Again, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under those criteria, a compensable 
rating is not warranted prior to June 10, 1999.

In reaching this decision, the Board has also determined that 
the clinical presentation of the veteran's hearing loss 
disability is neither unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2004).  The record does 
not reflect frequent periods of hospitalization, nor does it 
show interference with employment to a degree greater than 
that contemplated by the regular schedular standards.  The 
veteran has made no assertions to this effect.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

II.	An effective date earlier than January 30, 1997, for 
the award of service connection for PTSD

Factual Background:  The veteran's service medical records 
are negative for complaints or findings of a psychiatric 
disability, including PTSD.  

In October 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss.  He claimed that he had been the 
victim of a "blanket party" in service in which he 
sustained a "severe blow" to his head and was rendered 
unconscious.  He attributed his hearing loss to that claimed 
incident.  The veteran's application, however, is entirely 
negative for any mention of a psychiatric disorder, including 
PTSD.  

Of record are VA outpatient treatment records which show that 
the veteran was seen in the psychiatric clinic in March 1991.  
It was noted that he was being evaluated for current 
difficulties in the work situation, chronic anxiety and 
depression.  Following an examination, the diagnostic 
impression was adjustment disorder with anxiety and 
depression.  

On December 3, 1997, the veteran testified at a hearing at 
the RO in connection with his claim of service connection for 
bilateral hearing loss.  At the hearing, he submitted a claim 
of service connection for PTSD.  In his claim, the veteran 
again claimed that he had sustained severe injuries to his 
head and face in a blanket party in service.  He indicated 
that because of this incident, he had had nightmares and 
flashbacks from PTSD.  

In January 1998, the RO received an October 1990 statement 
from a private physician to the effect that he had been 
treating the veteran for situational anxiety and reactive 
depression stemming from an unfavorable employment situation.

Also received in January 1998 was a psychology note showing 
that the veteran had consistently kept all his appointments 
for biofeedback and stress counseling.  It was indicated that 
a return to a more stressful work environment was apt to 
result in decompensation to the point that he would relapse 
to his previous state of acute anxiety, tension and 
depression.

Private medical records dated from 1991 to 1997 are of 
record.  The veteran was hospitalized in a private facility 
in May 1991.  The report of this hospitalization was received 
by the RO in 1999.  It revealed that his symptoms of reactive 
depression were secondary to an unfavorable job situation.  
During a period of private hospitalization in September 1993, 
it was noted that the veteran had been feeling severely 
depressed since he was wrongfully fired from a government job 
three years earlier.  A February 1994 report signed by a 
psychiatrist and by a family therapist reveals that the 
veteran had acquired a high degree of post-traumatic 
sensitization regarding his current employer.  In March 1995, 
a private psychiatrist related that the veteran experienced 
harassment, attempted humiliation and retaliation at his 
occupation.  He stated that he developed symptoms including 
chest pain, hypertension, light-headedness, insomnia and 
weight loss beginning in 1990, directly after experiencing 
work-related stress.  The diagnosis was major depressive 
disorder, single episode.

In July 1996, a private physician related that the veteran's 
major depression appeared to be the direct result of work 
factors.

In January 1997, the veteran submitted various statements to 
the RO.  One statement was from a service colleague who 
claimed that he had seen the veteran following the beating.  
A letter from the veteran concerned his claim of service 
connection for hearing loss.

In October 1997, the veteran submitted a claim of service 
connection for residuals of a skull fracture.  His claim is 
negative for complaints or findings of PTSD.  

The veteran was afforded a VA psychiatric examination in 
March 1998.  The pertinent diagnosis was (provisional) PTSD, 
chronic.

In a May 1998 rating decision, the RO granted service 
connection for PTSD with history of traumatic brain injury.  
An effective date of January 30, 1997, was assigned.  It was 
noted in the rating decision that the veteran initially 
provided evidence of his beating on January 30, 1997, and 
that his claim for PTSD had been received on October 15, 
1997.

In February 2004, the veteran's attorney submitted written 
argument in support of the veteran's appeal.  He argued that 
an earlier effective date for the award of service connection 
for PTSD is warranted as VA had a duty to "read [the 
veteran's] October 28, 1991 claim [of service connection for 
hearing loss] 'sympathetically' to include a claim for 
service connection for a psychiatric disorder related to the 
in-service beating of the veteran."  He noted that the 
record contains evidence showing that the veteran was 
undergoing psychiatric treatment at the time he filed his 
claim of service connection for hearing loss.  

Analysis:  Except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 
38 C.F.R. § 3.151(a).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

The veteran's attorney argues that the record establishes 
that the veteran was seeking treatment for symptoms 
associated with a psychiatric disability in the early 1990s 
and that the RO had an obligation to pursue the claims 
reasonably raised by the record.  He asserts, therefore, that 
the proper effective date for the award of service connection 
for PTSD should be October 28, 1991, the date his claim for 
service connection for hearing loss was received.

The Board, however, finds that the record clearly 
demonstrates that the October 1991 claim was solely for 
service connection for hearing loss.  Although the veteran 
described the so-called "blanket party" in his claim, there 
was absolutely no mention of any psychiatric problems as a 
result of that incident and the veteran gave no indication 
that he wished to seek service connection for PTSD.  38 
C.F.R. § 3.155(a) (2004).  The Board has carefully reviewed 
the record and is unable to identify any additional evidence 
which would constitute an informal claim of service 
connection for PTSD prior to January 30, 1997.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has also considered the fact that the record 
contains VA medical records showing that the veteran was seen 
for anxiety and depression in March 1991.  The fact remains, 
however, that these psychiatric problems were attributed to 
the veteran's work situation, and not to any claimed in-
service incident.  Regardless, the VA clinical record, in and 
of itself, is not a claim of service connection for PTSD.  
See 38 C.F.R. § 3.157 (2004).  

As noted above, the RO assigned an effective date of January 
30, 1997, for the award of service connection for PTSD.  
There is no evidence in the file that a claim of service 
connection for PTSD was filed prior to that date.  In light 
of the fact that the veteran's claim of service connection 
for PTSD was filed after January 30, 1997, there is no basis 
in the record for an earlier effective date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 10, 1999, is denied.

Entitlement to an effective date earlier than January 30, 
1997, for the award of service connection for PTSD is denied.


REMAND

The veteran also seeks service connection for residuals of a 
skull fracture.  He claims that he was subjected to a severe 
beating in a "blanket party" in service and sustained a 
skull fracture in this attack.  He has submitted lay 
statements from two individuals who served with him 
corroborating his story regarding the "blanket party."  

The veteran's service medical and personnel records, however, 
are entirely negative for any indication of a blanket party, 
beating, or in-service head injury.  The United States Marine 
Corps and the National Personnel Records Center have 
indicated that they have no records corresponding to this 
claimed incident.  

At the veteran's military entrance medical examination in 
January 1958, scars on the left frontal and mid frontal areas 
of the head were noted.  No other pertinent clinical 
abnormality of the head was noted.  The in-service service 
medical records are negative for complaints or findings of a 
skull fracture or other injuries referable to a beating, such 
as bruising or facial swelling.  At his January 1961 military 
discharge medical examination, the pre-service left frontal 
scar was again noted.  The veteran's head and neurological 
system were normal.  

The post-service medical evidence shows that the veteran was 
afforded a civil service examination in January 1977.  An 
examination revealed that the head was normocephalic.  During 
a private hospitalization in September 1993, the veteran 
related no pertinent medical history.  An examination of the 
head revealed that it was atraumatic, with no indication of a 
fracture.  

In November 1997, a private neurologist related that he had 
examined the veteran for complaints of post-traumatic head 
injury symptoms.  He noted that the veteran had sustained a 
skull fracture in 1958 in the frontal region of the head and 
it resulted from an incident in service.  An examination of 
the head revealed an obvious linear skull fracture that was 
healed and non-movable over the frontal region.  It was also 
visible on the front part of the veteran's face.  It was 
nontender and healed well, other than the mild deformity.  
Following an examination, the impression was closed head 
injury with skull fracture with post-traumatic head injury 
disorder with obvious cognitive sequelae by symptoms.  It was 
indicated that the veteran had a CT scan of the head in 1990 
and it was normal.  There was no evidence of the skull 
fracture on that report, but the examiner commented that it 
could commonly have been missed.

In a statement dated November 1997, a psychologist related 
that he had treated the veteran since December 1996.  He 
noted that the examination by the neurologist (summarized 
above) revealed a sequelae of injuries, specifically the head 
injury from the incident in service, involved a skull 
fracture of the right frontal region of the skull.  The 
psychologist commented that the major physical sequela of the 
in-service assault was the right frontal skull fracture.

During a VA psychiatric examination in March 1998, the 
veteran described the claimed in-service beating.  He stated 
that he received no medical care or examinations for this.  
He indicated that he had been well aware for some months of a 
defect in his skull that he could feel with his hands.  He 
reported that he had never been particularly aware of that 
until fairly recently.  On examination, there was an 
indentation on his right forehead and the examiner noted that 
there appeared to be a thinning of the scalp starting in the 
mid-right frontal area and running backward up into the 
parietal region where it disappeared.  This was quite 
distinct, but it did not appear that there was a distinct 
lack of skull beneath this thinning of the scalp.  The 
pertinent diagnosis was possible residuals of closed head 
injury.

In a report dated March 1998, a private psychologist related 
that she had examined the veteran that month.  It was 
indicated that she had reviewed available medical records.  
The veteran described the beating he sustained during service 
and stated that he suffered a skull fracture in the assault.  
He reported a loss of consciousness following the event.  He 
acknowledged that he did not receive medical attention for 
his injuries.  The veteran denied any other blows to his head 
in which he was dazed or unconscious.  Following an 
examination, the pertinent diagnosis was history of head 
trauma with skull fracture.  The examiner commented that the 
veteran had an extremely complicated medical and psychiatric 
history with significant ongoing depression that made it very 
difficult to determine the relative contribution of various 
factors to his documented cognitive difficulties.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  It 
is significant to noted that the requirements set forth in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for the claimed disability.

In this case, given the evidence of record, the Board finds 
that a VA medical examination is necessary.  Although the 
veteran's service medical records are entirely negative for 
complaints or findings of a head injury, he has submitted lay 
evidence of an in-service beating.  In addition, the record 
contains medical evidence of residuals of a skull fracture.  
The record, however, contains no probative medical opinion 
regarding the etiology of the veteran's diagnosed skull 
fracture residuals.  See Swann v. Brown, 5 Vet. App. 229 
(1993) (Where the examiner relies on history as related by 
veteran, the diagnoses can be no better than the facts 
alleged by veteran).  As a result, the Board finds that a VA 
medical examination and opinion is required.

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded VA 
medical examination to determine whether 
he currently exhibits any residuals of a 
skull fracture as a result of the claimed 
in-service beating.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the 
pertinent medical evidence of record, 
including the veteran's service medical 
records, and provide an opinion as to 
whether it is at least as likely as not 
that any abnormality identified on 
examination was incurred during the 
veteran's active service as a result of 
the claimed "blanket party."  A 
complete rationale for all opinions 
expressed by the examiner should be 
provided.

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


